PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/663,723
Filing Date: 20 Mar 2015
Appellant(s): Hodge et al.



Daniel M. Schneider
No. 68,276
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/25/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-6, 8-11, 13-24, 26-30, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winterfeldt in view of Breitgand (Pub. No. US 2012/0240110).
Claim 1, Winterfeldt teaches “a system for automated provisioning of heterogeneous virtual environments, comprising: a processor ([0097] processor) configured to: obtain a blueprint; obtain an environment template configuration; build an environment template using the blueprint and the environment template configuration, wherein the environment template configuration comprises a set of configurations to be applied to a process in which the environment template is built;  wherein the blueprint and the environment template configuration are two separate inputs to a software program that builds the environment template; receive an environment template, wherein the environment template is built using a blueprint ([0023] “Deployment plan generator 122 (i.e. “a software program”) of application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings (i.e. “environment template configuration”) for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks (i.e. “blueprint”) having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.” [0022] “Blueprint 126 may be assembled out of items (i.e. “environment template configuration”) from a catalog 130, … Catalog 130 may be pre-populated and customized by an administrator 104 (e.g., IT or system administrator) that enters in specifications, configurations, properties, and other details (i.e. “a set”) about each item in catalog 130. Blueprint 126 may define one or more dependencies between application components to indicate an installation order of the application components during deployment. For example, since a load balancer usually cannot be configured until a web application is up and running, developer 102 may specify a dependency from an Apache service to an application code package.”): receive an environment configuration, wherein the environment configuration comprises an environment endpoint, wherein the environmental endpoint comprises information to connect a system element to an external element or the external element to which the system element is to connect to ([0024] “Deployment director 124 of application director 106 executes deployment plan 128 by communicating with cloud computing platform provider 110 via a cloud interface 132 to provision and configure VMs 114 in a deployment environment 112, as specified by deployment plan 128. Cloud interface 132 provides a communication abstraction layer by which application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112. Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages from a central package repository 134 (i.e. “endpoint”). Deployment director 124 coordinates with VMs 114 to execute the tasks in an order that observes installation dependencies between VMs 114 according to deployment plan 128. After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment.” [0037] “Administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106. In one embodiment, properties of an application component define variables used in installation, configuration, and execution scripts for an application component. For each property, administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed. The value of a property may be a literal or static value (e.g., an "http_port" property having a value of 80), or may reference other properties within the blueprint or referenced components in the blueprint. Properties may also be mapped to dynamic values, such as a database's IP address, which can be then be used by an application to connect to it. For example, a "pkg_path" property may have a value of "http://$[director.server.ip]/services/hyperic/installer-4.5-x86-64-linux- .tar.gz" which includes a reference (e.g., "$[director.server.ip]") to an IP address for a server executing application director 106. As such, during deployment, the value of the pkg_path property is dynamically generated to be the IP address of application director 106 at time of deployment. Property values may be specified as "secured" for passwords and other properties that administrator 104 may wish to obscure from users without administrative privileges (e.g., developer 102).)" Examiner interprets the configuration comprising a repos_url (i.e. “endpoint comprising information to connect”) to allow a VM (i.e. 'system element’) to download a software package from a repository 134 (i.e. external element)”); and provision an environment using the environment template and the environment configuration, wherein the environment is for deploying an application ([0024] “Deployment director 124 of application director 106 executes deployment plan 128 by communicating with cloud computing platform provider 110 via a cloud interface 132 to provision and configure VMs 114 in a deployment environment 112, as specified by deployment plan 128.” [0052] “The user may specify one or more dependencies between application components to declare a relationship between the application components that defines an interconnected structure of distributed portions of the application (e.g., multiple tiers of the application). Dependencies may be used to plan deployment of the application by defining a deployment order for application components (e.g., that indicates whether deployment tasks for one item will wait to run until the tasks for the other item has finished). In the three-tiered application example, because a load balancer usually cannot be configured until the web application is up and running, the user has created a dependency from a load balancer (e.g., Apache) to a web application package (e.g., EAR component) to indicate that the load balancer should be deployed after the deployment of the web application is completed.”); and in response to determining that the environment is provisioned, deploy an application package onto the environment, wherein the application package is deployed by deployment software that is configured to deploy software artifacts included in the application ([0065] “In step 512, application director 106 generates a deployment plan 128 for executing the tasks according to the dependencies determined in step 510, and in turn, in step 514, the user may review the generated deployment plan 128. Deployment plan 128 is generated as a step-wise execution plan having tasks for deploying the application on a plurality of virtual machines provided by cloud provider 110. The step-wise execution plan may be organized by virtual machine according to which virtual machine each task is to be performed on. In one particular implementation, deployment plan 128 may be graphically illustrated to the user in a workflow view, for example, as shown in FIG. 6A.” [0024] “Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages from a central package repository 134 (i.e. “endpoint”). Deployment director 124 coordinates with VMs 114 to execute the tasks in an order that observes installation dependencies between VMs 114 according to deployment plan 128”); and a memory coupled to the processor and configured to provide the processor with instructions ([0097] processor)”. 
However, Winterfeldt may not explicitly teach details regarding a blueprint.
Breitgand teaches details of a blueprint such that teaches “a blueprint that describes one or more characteristics of a virtual environment and provides an indication of one or more rules to instantiate a set of virtual machines to be provisioned with respect to the virtual environment ([0034] The process of creating new VEEs for the elastic applications may be automated throughout the management layer (e.g., IaaS) stack. A service definition manifest (i.e. blueprint of Winterfeldt) may be utilized to provide predefined specifications on how to customize new VEE images or instances, and rules of when to expand an application by creating new VEEs, which trigger SM to request that VEEM deploy new customized VEE instances. VEEM may decide on the optimal VEE placement and request that VEEH to activate the new VEE instances.)”.
 with the teachings of Winterfeldt in order to provide a system that teaches details regarding the blueprint of Winterfeldt. The motivation for applying Breitgand’s teaching with Winterfeldt's teaching is to provide a system that allows for configuration of constraints to ensure proper execution of a virtual environment. Winterfeldt and Breitgand are analogous art directed towards virtualization environments. Together Winterfeldt and Breitgand teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Breitgand with the teachings of Winterfeldt by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment configuration specifies environment specific parameter values ([0037] “Administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106. In one embodiment, properties of an application component define variables used in installation, configuration, and execution scripts for an application component. For each property, administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed. The value of a property may be a literal or static value (e.g., an "http_port" property having a value of 80), or may reference other properties within the blueprint or referenced components in the blueprint. Properties may also be mapped to dynamic values, such as a database's IP address, which can be then be used by an application to connect to it. For example, a "pkg_path" property may have a value of "http://$[director.server.ip]/services/hyperic/installer-4.5-x86-64-linux- .tar.gz" which includes a reference (e.g., "$[director.server.ip]") to an IP address for a server executing application director 106. As such, during deployment, the value of the pkg_path property is dynamically generated to be the IP address of application director 106 at time of deployment. Property values may be specified as "secured" for passwords and other properties that administrator 104 may wish to obscure from users without administrative privileges (e.g., developer 102).”)". 
Claim 3, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment configuration specifies the environment template ([0070] “In an alternative embodiment shown in FIG. 6C, user interface 600 depicts tasks 618 for requesting provision of a virtual machine for each node specified in blueprint 126 and as according to a cloud template mapped to logical templates specified in blueprint 126. For example, deployment plan 128 includes tasks 618 (e.g., "load_balancer-PROVISION") to provision virtual computing resources according to a cloud template (e.g., "CentOS32 5.6"). As shown in FIG. 6C, deployment plan 128 specifies that provisioning tasks 618 for virtual machines are performed before deployment tasks for application components (e.g., MySQL, JBoss Application server, etc.).)”. 
Claim 4, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment configuration configures environment- specific software values ([0030] “In step 312, administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110. Logical templates enable application director 106 to define an application topology in a cloud-agnostic manner. As with cloud templates, a logical template may specify virtual computing resources for a virtual machine, such as CPU, memory, networking, storage, guest operating system, pre-installed installed runtime environments (e.g., Java Runtime Environment), and application services and commands (e.g., ssh, wget). For example, one logical template may specify a virtual machine having a guest operating system CentOS version 5.6 supporting 32-bit architecture, while another logical template may specify a virtual machine having Red Hat Enterprise Linux 6.1 supporting 64-bit architecture. In one embodiment, administrator 104 specifies a name, description, and descriptive metadata for each logical template. Descriptive metadata, for example, such as non-hierarchical keywords or "tags," are used to organize listings of logical templates and enhance readability of logical templates during blueprint creation. For example, administrator 104 may tag a logical template as a "Database Servers" tag and/or an "OS Templates" tag. Because some application components may not run on all operating systems, administrator 104 may use descriptive metadata to label operating systems installed and supported by the logical templates. Such "operating system tags" provide system compatibility metadata that may be used to later limit which application components can be added to a logical template. For example, if an administrator 104 specifies a logical template having Ubuntu OS installed, application director 106 may prevent a developer 102 from later attempting to add a software service that does not run on Ubuntu onto this logical template.”)”. 
Claim 5, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment configuration configures virtual machine cluster sizes ([0048] “To allow for scaling deployments, the user may specify a node as a cluster of virtual machines, rather than a single virtual machine, to enable multiple virtual machines to be deployed for that particular node. In the three-tiered application example above, the app_server node has been specified as a cluster, and hence multiple virtual machines of this type can be deployed and managed by the Apache load balancer. As shown, the clustered node is graphically represented as a stack of nodes to distinguish from a singular node. The user specifies a number of virtual machines in the cluster (e.g., 10 VMs). Further, nodes specified as clusters are given special properties that enable action scripts for an application component running on the cluster to be cluster-aware. For example, a special property "node_array_index" may be used by an action script to identify which virtual machine the action script is executing on.”)”. 
Claim 6, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment configuration configures connections from virtual machines in a virtual machine cluster to systems outside the virtual machine cluster ([0024] Deployment director 124 of application director 106 executes deployment plan 128 by communicating with cloud computing platform provider 110 via a cloud interface 132 to provision and configure VMs 114 in a deployment environment 112, as specified by deployment plan 128. Cloud interface 132 provides a communication abstraction layer by which application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112. Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages from a central package repository 134 (i.e. “endpoint”). Deployment director 124 coordinates with VMs 114 to execute the tasks in an order that observes installation dependencies between VMs 114 according to deployment plan 128. After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment. [0037] Administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106. In one embodiment, properties of an application component define variables used in installation, configuration, and execution scripts for an application component. For each property, administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed. The value of a property may be a literal or static value (e.g., an "http_port" property having a value of 80), or may reference other properties within the blueprint or referenced components in the blueprint. Properties may also be mapped to dynamic values, such as a database's IP address, which can be then be used by an application to connect to it. For example, a "pkg_path" property may have a value of "http://$[director.server.ip]/services/hyperic/installer-4.5-x86-64-linux- .tar.gz" which includes a reference (e.g., "$[director.server.ip]") to an IP address for a server executing application director 106. As such, during deployment, the value of the pkg_path property is dynamically generated to be the IP address of application director 106 at time of deployment. Property values may be specified as "secured" for passwords and other properties that administrator 104 may wish to obscure from users without administrative privileges (e.g., developer 102).)" Examiner interprets the configuration comprising a repos_url (i.e. “endpoint comprising information to connect”) to allow a VM (i.e. 'system element’) to download a software package from a repository 134 (i.e. external element))”. 
Claim 8, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein provisioning comprises instantiation of a content repository ([0060] “In step 508, application director 106 determines a plurality of tasks to be executed to deploy each node of blueprint 126 and each application component executing thereon. For each node in blueprint 126, application director 106 determines a task that includes a provisioning request to cloud provider 110 to create a corresponding virtual machines or cluster of virtual machines according to the mapped cloud template and property values (e.g., number of CPUs, memory allocation) specified by catalog 130, blueprint 126, and/or deployment plan 128, in ascending order of priority. In the three-tiered application example above, application director 106 determines a task to provision two virtual machines having CentOS 32-bit 5.6 installed (e.g., for database and load_balancer nodes) and a cluster of virtual machines having CentOS 32-bit 5.6 installed (e.g., for app_server node).)”. 
Claim 9, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 8, wherein instantiation of the content repository is with a unique repository identifier ([0036] “Administrator 104 may specify a name, version (e.g., major, minor, and micro releases), and a textual description for a service. As with logical templates, a definition of a service may include descriptive metadata, such as tags, and information about supported operating systems and components. Tags for a service (e.g. " database," "web servers") are used to organize listing of services during blueprint creation. Information about supported operating systems specifies if a service can only run on a particular operating system. For example, during blueprint creation, application director 106 prevents a service from being added to a logical template unless the logical template contains one of the supported operating systems. For information about supported components, administrator 104 selects what code components can be added to a service during creation of an application blueprint. As such, information about supported components indicates if only a certain type of code component may run on this service. For example, only WAR and JAR components may run in a Java application server or Apache tomcat server instance; only SQL scripts can run in a database server. Administrator 104 may further specify whether a service is or may be pre-installed on a logical template. Services specified as "pre-installed on a template" are available for inclusion in a logical template definition, as described above.”)”. 
Claim 10, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment endpoint comprises information needed for services in a given environment to interact with systems external to the environment ([0024] “Deployment director 124 of application director 106 executes deployment plan 128 by communicating with cloud computing platform provider 110 via a cloud interface 132 to provision and configure VMs 114 in a deployment environment 112, as specified by deployment plan 128. Cloud interface 132 provides a communication abstraction layer by which application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112. Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages from a central package repository 134 (i.e. “endpoint”). Deployment director 124 coordinates with VMs 114 to execute the tasks in an order that observes installation dependencies between VMs 114 according to deployment plan 128. After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment. [0037] Administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106. In one embodiment, properties of an application component define variables used in installation, configuration, and execution scripts for an application component. For each property, administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed. The value of a property may be a literal or static value (e.g., an "http_port" property having a value of 80), or may reference other properties within the blueprint or referenced components in the blueprint. Properties may also be mapped to dynamic values, such as a database's IP address, which can be then be used by an application to connect to it. For example, a "pkg_path" property may have a value of "http://$[director.server.ip]/services/hyperic/installer-4.5-x86-64-linux- .tar.gz" which includes a reference (e.g., "$[director.server.ip]") to an IP address for a server executing application director 106. As such, during deployment, the value of the pkg_path property is dynamically generated to be the IP address of application director 106 at time of deployment. Property values may be specified as "secured" for passwords and other properties that administrator 104 may wish to obscure from users without administrative privileges (e.g., developer 102).)" Examiner interprets the configuration comprising a repos_url (i.e. “endpoint comprising information to connect”) to allow a VM (i.e. 'system element’) to download a software package from a repository 134 (i.e. external element))”. 
Claim 11, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment endpoint comprises a database ([0024] “Cloud interface 132 provides a communication abstraction layer by which application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112. Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages from a central package repository 134.”). 
Claim 13, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment endpoint comprises a directory server ([0024] “Cloud interface 132 provides a communication abstraction layer by which application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112. Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages from a central package repository 134.”). 
Claim 14, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment endpoint comprises a web service ([0024] “Cloud interface 132 provides a communication abstraction layer by which application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112. Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages from a central package repository 134.”). 
Claim 15, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein the environment endpoint comprises an application ([0024] “Cloud interface 132 provides a communication abstraction layer by which application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112. Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages from a central package repository 134.”). 
Claim 16, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 1, wherein a provisioning operation of provisioning the environment is logged into an installation log file ([0092] “In step 850, deployment agent 726 transmits a task status that indicates successful or unsuccessful completion of the task via addressing and discovery layer 720. In one embodiment, deployment agent 726 provides status output, log records, and other output (e.g., verbose text output from a UNIX shell) resultant from execution of the task.”). 
Claim 17, the combination teaches the claim, wherein Winterfeldt teaches “The system of claim 16, wherein the installation log file is stored as part of a file system ([0092] “In step 850, deployment agent 726 transmits a task status that indicates successful or unsuccessful completion of the task via addressing and discovery layer 720. In one embodiment, deployment agent 726 provides status output, log records, and other output (e.g., verbose text output from a UNIX shell) resultant from execution of the task.”). 
Claim 18, “a method for automated provisioning of heterogeneous virtual environments, comprising: obtaining a blueprint that describes one or more characteristics of a virtual environment and provides an indication of one or more rules to instantiate a set of virtual machines to be provisioned with respect to the virtual environment; obtaining an environment template configuration; building an environment template using the blueprint and the environment template configuration, wherein the environment template configuration comprises a set of configurations to be applied to a process in which the environment template is built; receiving an environment template, wherein the environment template is built using a blueprint and an environment template configuration, and wherein the environment template configuration comprises a set of configurations to be applied to a process in which the environment template is built; receiving an environment configuration, wherein the environment configuration comprises an environment endpoint, wherein the environmental endpoint comprises information to connect a system element to an external element or the external element to which the system element is to connect; in response to determining that the environment is provisioned, deploying an application package onto the environment, wherein the application package is deployed by deployment software that is configured to deploy software artifacts included in the application package to appropriate locations in the environment; and provisioning, using a processor, an environment using the environment template and the environment configuration, wherein the environment is for deploying an application” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 19, “a computer program product for automated provisioning of heterogeneous virtual  environments, the computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for: obtaining a blueprint that describes one or more characteristics of a virtual environment and provides an indication of one or more rules to instantiate a set of virtual machines to be provisioned with respect to the virtual environment; obtaining an environment template configuration; building an environment template using the blueprint and the environment template configuration, wherein the environment template configuration comprises a set of configurations to be applied to a process in which the environment template is built; receiving an environment template, wherein the environment template is built using a blueprint and an environment template configuration, and wherein the environment template configuration comprises a set of configurations to be applied to a process in which the environment template is built; receiving an environment configuration, wherein the environment configuration comprises an environment endpoint, wherein the environmental endpoint comprises information to connect a system element to an external element or the external element to which the system element is to connect; in response to determining that the environment is provisioned, deploying an application package onto the environment, wherein the application package is deployed by deployment software that is configured to deploy software artifacts included in the application package to appropriate locations in the environment; and provisioning, using a processor, an environment using the environment template and the environment configuration, wherein the environment is for deploying an application” is similar to claim 1 and therefore rejected using the same references and citations. 
Claim 20, the combination teaches the claim, wherein Winterfeldt teaches “the system of claim 1, wherein the set of configurations comprised in the environment template configuration comprises configurations associated with one or more of virtual machine clusters into which software will be installed, resources to be allocated to one or more virtual machines to be instantiated ([0021] For example, blueprint 126 generated by application director 106 for an online store application may specify a web application (e.g., in the form of a Java web application archive or "WAR" file comprising dynamic web pages, static web pages, Java servlets, Java classes, and other property, configuration and resources files that make up a Java web application) executing on an application server (e.g., Apache Tomcat application server) and that uses as a database (e.g., MongoDB) as a data store. It is noted that the term "application" is used herein to generally refer to a logical deployment unit, comprised of application packages and their dependent middleware and operating systems. As such, in the example described above, the term "application" refers to the entire online store application, including application server and database components, rather than just the web application itself.), a number of virtual machines to be instantiated, and an operating system to be run on one or more virtual machines to be instantiated”.
Claim 21, the combination teaches the limitations, wherein Winterfeldt teaches “the system of claim 8, wherein the content repository is instantiated outside of the environment template being built ([0068] Deployment plans 128 further specify that a task 606 may wait for completion of a task in another virtual machine (e.g., inter-node dependency), as indicated by a dashed directional line 610. In the three-tiered application example, deployment plan 128 specifies that tasks for deploying the web application (e.g., "bank_app-INSTALL") does not begin execution until the task for executing the database initialization script (e.g., "init_db_script-INSTALL") has been completed)”.
It would have been obvious to one ordinary skill in the art at the time the invention was made the teachings of Winterfeldt teaches the database is instantiated after the environment template is complete because in order to instantiate the environment, the environment template would have already been generated by the Deployment plan generator 122.
Claim 22, the combination teaches the claim, wherein Winterfeldt teaches “the system of claim 1, wherein the application package is deployed onto the environment in connection with obtaining an application configuration, wherein the application configuration is used to configure one or more of a virtual machine on which an application associated with the application package is instantiated, and the application ([0024] “Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages (i.e. configure) from a central package repository 134. Deployment director 124 coordinates with VMs 114 to execute the tasks in an order that observes installation dependencies between VMs 114 according to deployment plan 128”)”.
Claim 23, the combination teaches the claim, wherein Winterfeldt teaches “the system of claim 1, wherein the processor is further configured to write a list of operations that are performed in connection with provisioning the environment ([0070] In an alternative embodiment shown in FIG. 6C, user interface 600 depicts tasks 618 for requesting provision of a virtual machine for each node specified in blueprint 126 and as according to a cloud template mapped to logical templates specified in blueprint 126. For example, deployment plan 128 includes tasks 618 (e.g., "load_balancer -PROVISION") to provision virtual computing resources according to a cloud template (e.g., "CentOS32 5.6"). As shown in FIG. 6C, deployment plan 128 specifies that provisioning tasks 618 for virtual machines are performed before deployment tasks for application components (e.g., MySQL, JBoss Application server, etc.)).
Claim 24, the combination teaches the claim, wherein Winterfeldt teaches "the system of claim 1, wherein the processor is further configured to select the environment template from a plurality of environment templates, wherein the environment template is selected based at least in part on a use of the environment to be provisioned [0023] “Different deployment plans 128 may be generated from a single blueprint 126 to test prototypes (e.g., new application versions), to scale-up and scale down deployments, or deploy application 108 to different deployment environments 112 (e.g., testing, staging, production).” [0020] “FIG. 1 depicts one embodiment of a system for deploying an application on multiple cloud computing environments. In this embodiment, a multi-tier application created by developer 102 is being deployed for enterprise 100 in a deployment environment 112 provided by a cloud computing platform provider 110 (sometimes referred to simply as "cloud provider")”. See also [0043]).
Claim 26, the combination teaches the claim, wherein Winterfeldt teaches "the system of claim 1, wherein the environment template configuration comprises an identifier of the blueprint to be used in ([0070] In an alternative embodiment shown in FIG. 6C, user interface 600 depicts tasks 618 for requesting provision of a virtual machine for each node specified in blueprint 126 and as according to a cloud template mapped to logical templates specified in blueprint 126. For example, deployment plan 128 includes tasks 618 (e.g., "load_balancer -PROVISION") to provision virtual computing resources according to a cloud template (e.g., "CentOS32 5.6"). As shown in FIG. 6C, deployment plan 128 specifies that provisioning tasks 618 for virtual machines are performed before deployment tasks for application components (e.g., MySQL, JBoss Application server, etc.))”.
Claim 27, the combination teaches the claim, wherein Winterfeldt teaches “the system of claim 21, wherein the content repository is not include as part of the blueprint or environment template “([0068] Deployment plans 128 further specify that a task 606 may wait for completion of a task in another virtual machine (e.g., inter-node dependency), as indicated by a dashed directional line 610. In the three-tiered application example, deployment plan 128 specifies that tasks for deploying the web application (e.g., "bank_app-INSTALL") does not begin execution until the task for executing the database initialization script (e.g., "init_db_script-INSTALL") has been completed)”.
It would have been obvious to one ordinary skill in the art at the time the invention was made the teachings of Winterfeldt teaches the limitation because the instantiated database of Winterfeldt is not included within the steps of generating the environment template.
Claim 28, the combination teaches the claim, wherein Winterfeldt teaches "the system of claim 1, wherein to build the environment template comprises building and configuring a set of virtual machines based at least in part on instructions comprised in the blueprint (([0024] “Deployment director 124 of application director 106 executes deployment plan 128 by communicating with cloud computing platform provider 110 via a cloud interface 132 to provision and configure VMs 114 in a deployment environment 112, as specified by deployment plan 128.”)”.
Claim 29, the combination teaches the claim, wherein Winterfeldt teaches "the system of claim 1, wherein the environment template configuration comprises a name that is to be applied to the ([0030] “In one embodiment, administrator 104 specifies a name, description, and descriptive metadata for each logical template.”).
Claim 30, the combination teaches the claim, wherein Winterfeldt teaches "the system of claim 1, wherein the environment template configuration comprises an identifier that identifies the blueprint (i.e. execution plan) to be used in connection with building the environment template ([0037] Administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106. In one embodiment, properties of an application component define variables used in installation, configuration, and execution scripts for an application component. For each property, administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed.)”.
Claim 31, the combination teaches the claim, wherein Winterfeldt teaches "The system of claim 1, wherein the blueprint includes information indicating one or more of virtual machine cluster settings, network connectivity settings of the corresponding virtual machines, and software to be installed on the virtual machines ([0022] “Blueprint 126 may be assembled out of items (i.e. “environment template configuration”) from a catalog 130, … Catalog 130 may be pre-populated and customized by an administrator 104 (e.g., IT or system administrator) that enters in specifications, configurations, properties, and other details (i.e. “a set”) about each item in catalog 130. Blueprint 126 may define one or more dependencies between application components to indicate an installation order of the application components during deployment. For example, since a load balancer usually cannot be configured until a web application is up and running, developer 102 may specify a dependency from an Apache service to an application code package.)”.
Claim 32, the combination teaches the claim, wherein Winterfeldt teaches "the system of claim 1, wherein in response to obtaining the blueprint and before using the blueprint in connection with building the environment template, the blueprint is modified to add functionality or remove unneeded ([0038] Administrator 104 may further specify whether a property of an application component is overridable in a blueprint 126 such that other users may redefine this property for a particular application blueprint (i.e., at blueprint creation time) or for a particular deployment (i.e., at deployment time). For example, administrator 104 might configure a Java application server (e.g., Apache tomcat server) service to have a default Java Virtual Machine (JVM) heap size of 512 MB. However, a user (e.g., developer 102) might change this property to 1024 MB to suit for a particularly memory-intensive application or suit a particularly large deployment in a production environment.)”.
Claim 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winterfeldt in view of Breitgand in further view of Morgan (Pub No. US 2012/0311571).
Claim 7, the combination may not explicitly teach the limitations of claim 7.
Morgan teaches in an analogous art “The system of claim 1, wherein the environment configuration configures virtual machine accounts ([0019] “As shown for example in FIG. 2, after coordination of the sources and configuration of resources including the hardware layer, selected software, and/or other resources, the cloud management system 104 can then instantiate a set of virtual machines 116, and/or other appliances, services, processes, and/or entities, based on the resources supplied by servers within set of resource servers 108 registered to support the one or more clouds 102 in a multiple-cloud network 110. According to aspects, cloud management system 104 can access or interact with a virtualization module, platform, or service to instantiate and operate set of virtual machines 116, such as the kernel-based virtualization manager (KVM.TM.) available from Red Hat, Inc. of Raleigh, N.C., or others. In embodiments, the cloud management system 104 can instantiate a given number, for example, 10, 500, 1000, 20,000, or other numbers or instances of virtual machines to populate one or more clouds 102 and be made available to users of that cloud or clouds. In aspects, users may access the one or more clouds 102 via the Internet, or other public or private networks. Each virtual machine can be assigned an instantiated machine ID that can be stored in the resource aggregation table, or other record or image of the instantiated virtual machine population. Additionally, the cloud management system 104 can store data related to the duration of the existence or operation of each operating virtual machine, as well as the collection of resources utilized by the overall set of instantiated virtual machines 116.”)”.
It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate VM accounts during instantiation of a virtual machine as taught by Morgan with the teachings of instantiations of virtual machines with applications as taught by Winterfeldt and Breitgand because it would allow further configuration and control of customized virtual machines.
Claim 12, the combination may not explicitly teach limitations of claim 12.
 Morgan teaches in an analogous art “The system of claim 1, wherein the environment endpoint comprises an email system ([0012] “In embodiments, the entire set of resource servers 108 and/or other hardware or software resources used to support one or more clouds 102, along with the set of instantiated virtual machines, can be managed by a cloud management system 104. The cloud management system 104 can comprise a dedicated or centralized server and/or other software, hardware, services, and network tools that communicate via network 106, such as the Internet or other public or private network, with all servers in set of resource servers 108 to manage the cloud 102 and its operation. To instantiate a new or updated set of virtual machines, a user can transmit an instantiation request to the cloud management system 104 for the particular type of virtual machine they wish to invoke for their intended application. A user can for instance make a request to instantiate a set of virtual machines configured for email, messaging or other applications from the cloud 102. The virtual machines can be instantiated as virtual client machines, virtual appliance machines consisting of special-purpose or dedicated-task machines as understood in the art, and/or as other virtual machines or entities. The request to invoke and instantiate the desired complement of virtual machines can be received and processed by the cloud management system 104, which identifies the type of virtual machine, process, or other resource being requested in that platform's associated cloud. The cloud management system 104 can then identify the collection of hardware, software, service, and/or other resources necessary to instantiate that complement of virtual machines or other resources. In embodiments, the set of instantiated virtual machines or other resources can, for example, and as noted, comprise virtual transaction servers used to support Web storefronts, Web pages, and/or other transaction sites.”)”. 
It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate an email application during instantiation of a virtual machine as taught by Morgan with the teachings of instantiations of virtual machines with applications as taught by Winterfeldt and Breitgand because it would allow further configuration and control of customized virtual machines.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winterfeldt in view of Breitgand in further view Raj (Pub No. US 2013/0054948).
Claim 25, the combination may not explicitly teach the limitations.
Raj teaches “the system of claim 1, wherein the processor is further configured to modify the blueprint to remove one or more functionalities before the environment template is built ([0054] In some embodiments, the TCB of the production server is further reduced (and thus made even more secure), through a reduction of the functionality of the required virtual devices 412. This further reduction of functionality may include rewriting and/or modifying the code implementing one or more required virtual devices to remove functionality not needed in the cloud. For example, code related to initialization and/or power management for certain virtual devices may be removed to reduce the size of the code base of a virtual device.).
It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the functionality of editing a blueprint by Raj with the teachings of Winterfeldt and Breitgand because it would allow further configurations due to change in design. Therefore, it would be obvious to one ordinarily skilled in the art to combine the teachings of Raj with the teachings of Winterfeldt and Breitgand to make explicit a well-known means of updating code.

(2) Response to Argument
Regarding argument 1 of Appellant.
Appellant states: “Applicant submits that Winterfeldt and Breitgand, individually or in combination, fail to disclose or render obvious the presently claimed combination of features recited in independent claim 1. For example, Winterfeldt and Breitgand fail to disclose or render obvious:
(1) “a blueprint that describes one or more characteristics of a virtual environment.”… 
(2) “a blueprint that... provides an indication of one or more rules to instantiate a set of virtual machines to be provisioned with respect to the virtual environment.”
Examiner states: Examiner respectfully disagrees. Winterfeldt teaches a blueprint comprises software components and virtual resources for an application deployed unto virtual machines ([0023] “blueprint 126 (e.g., (i.e. “characteristics”) virtual computing resources' cluster size, CPU, memory, networks) [0036] “… administrator 104 selects what code components can be added to a service during creation of an application blueprint.” [0022] “Blueprint 126 may be assembled out of items from a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage)” [Fig. 1] showcasing application 108 deployed unto VMs 114).” 
Winterfeldt further teaches a blueprint may define dependencies (rules) for application deployment via [0022] “Blueprint 126 may define one or more dependencies between application components to indicate an installation order of the application components during deployment.” Breitgand explicitly teaches a manifest (i.e. equivalent to blueprint) may comprise rules when to instantiate VM instances ([0034] “manifest …provide…rules of when to expand an application by creating new VEEs). 
Therefore, it would be obvious to ordinarily skilled in the art, the combination teaches: (1) “a blueprint that describes one or more characteristics of a virtual environment (i.e. Winterfeldt teaching a blueprint comprising characteristics (ex. virtual computing resource cluster size)” and (2) “a blueprint that... provides an indication of one or more rules to instantiate a set of virtual machines (i.e. Winterfeldt teaching a blueprint provides dependency information of VMs and Breitgand explicitly teaching rules of when to instantiate VMs). For these reasons, Winterfeldt and Breitgand sufficiently teaches the limitations of the claim.
Regarding argument 2 of Appellant.
Appellant states: 
Examiner states: Examiner respectfully disagrees. Winterfeldt teaches a deployment plan (i.e. environment template) is generated based upon a blueprint [0023]. Winterfeldt further teaches additional tasks (scripts) may be inserted into a generated deployment plan ([0024] “a task may be a script” [0027] tasks inserted into deployment plan (environment template)). Winterfeldt further teaches scripts may comprise configuration scripts ([0061] “… tasks corresponding to execution of an installation script (e.g. "INSTALL"), a configuration script (e.g. "CONFIGURE"), and a launch script (e.g. "START).”). 
Therefore, it would be obvious to one ordinarily skilled in the art, Winterfieldt teaches “the blueprint (i.e. 0023 blueprint as a first input) and the environment template configuration (i.e. 0027 tasks inserted into deployment plan [Fig. 2, 206] plan is modified after generation) are two separate inputs to build the environment template (i.e. finalized deployment plan)”.
Regarding argument 3 of Appellant.
Appellant states: “In view of the foregoing, the combination proposed by the Office Action is being made to derive the presently claimed combination of features. Absent Applicant’s disclosure, one or ordinary skill in the art would not have been motivated to combine the purported teachings of Winterfeldt with the purported teachings of Breitgand.
Examiner states: Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Regarding argument 4 of Appellant.
Appellant states: In regards to claim 9, “At page 13 of the Office Action, the Office Action asserts that discloses such a feature. Specifically, the Office Action asserts that paragraph [0036] of Winterfeldt discloses such a feature. However, paragraph [0036] of Winterfeldt fails to disclose an identifier or a “unique” repository identifier. Even if the “tag” disclosed in paragraph [0036] of Winterfeldt corresponds to an identifier, paragraph [0036] of Winterfeldt fails to disclose that such a tag is “unique.” For example, the “tag” of Winterfeldt indicates a corresponding services, and Winterfeldt does not disclose that the each service is uniquely identified. Applicant notes that the use of a “unique” identifier cures a software error when instantiating an environment more than once. For example, paragraph [0025] of Applicant’s disclosure states that “if the content repository were included in the environment template it would be cloned for each provisioning of the environment template, causing the identifier of each document repository to be identical and leading to software errors if the environment template were provisioned more than once.” The use of a “unique repository identifier” is not disclosed, or needed, by Winterfeldt because Winterfeldt pertains to the deployment of an application.”
Examiner states: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “if the content repository were included in the environment template it would be cloned for each provisioning of the environment template, causing the identifier of each document repository to be identical and leading to software errors if the environment template were provisioned more than once.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Winterfeldt teaches services, for example a database (“content repository”) may be specified via tags ([0036] Administrator 104 may specify a name, version (e.g., major, minor, and micro releases), and a textual description for a service. As with logical templates, a definition of a service may include descriptive metadata, such as tags, and information about supported operating Tags for a service (e.g. " database," "web servers") are used to organize listing of services during blueprint creation.). 
Winterfeldt additionally teaches identifying databases via properties [0037] “Properties may also be mapped to dynamic values, such as a database's IP address, which can be then be used by an application to connect to it”. 
Furthermore, according to the limitations of claim 9, only a single repository is instantiated. Therefore, it would be obvious to one ordinarily skilled in the art, Winterfeldt teaches a unique identifier as a tag and/or IP address for  identifying the single instantiated database (content repository) [See also Fig. 4 database as uniquely named].
Regarding argument 5 of Appellant.
Appellant states: Claim 20 recites, in part, “… configurations associated with one or more of virtual machine clusters into which software will be installed, ….” The Office Action asserts that Winterfeldt discloses the combination of features recited in claim 20. Specifically, the Office Action asserts that paragraph [0021] of Winterfeldt discloses such a feature. However, paragraph [0021] does not disclose “configurations associated with one or more of virtual machine clusters into which software will be installed.” Rather, at most, paragraph [0021] of Winterfeldt discloses specifying a “web application” that executes on “an application server.”
Examiner states: Examiner respectfully disagrees. Winterfeldt teaches virtual machines are configured with specific software installations via the following: [0024] “Deployment director 124 provides each VM 114 [Fig. 1, each VM 114 as a cluster] with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components.” 
Furthermore, these configurations can be further applied to different environments like test and production environments [0033] “Even when using the same cloud provider, mapping multiple cloud templates to one logical template enables selection from different cloud templates at deployment time to allow for different template configurations. For example, with multiple cloud templates mapped to the same logical template, a user deploying to a production environment may 
Therefore, it would be obvious that Winterfeldt teaches “… configurations associated with one or more of virtual machine clusters (i.e. installation and configuration of VMs in different environments) into which software will be installed (i.e. web servers, databases, applications installed unto VMs)”.
Regarding argument 6 of Appellant.
Appellant states: “Claim 21 recites, in part, “the content repository [being] instantiated outside of the environment template being built.”…Paragraph [0068] of Winterfeldt does not even disclose instantiation of a content repository. Further, Winterfeldt fails to disclose or render obvious a content repository being “instantiated outside of the environment template being built.”
Examiner states: Examiner respectfully disagrees. The limitation states “the content repository being instantiated outside of the environment template being built.” Therefore, there are two reasonable interpretations (1) two tasks comprising a first task of building the environment template and a second task of instantiating the repository (2) building an environment template and subsequently inserting scripts to instantiate the repository. Winterfeldt teaches both interpretations. 
Winterfeldt teaches (1) based upon a generated deployment plan (i.e. environment template), a database (i.e. content repository) is initialized ([0068] Deployment plans 128 further specify that a task 606 may wait for completion of a task in another virtual machine (e.g., inter-node dependency), as indicated by a dashed directional line 610. In the three-tiered application example, deployment plan 128 (i.e. environment template) specifies that tasks for deploying the web application (e.g., "bank_app-INSTALL") does not begin execution until the task for executing the database initialization script (e.g., "init_db_script-INSTALL") has been completed.).
Winterfeldt teaches (2) that a generated deployment plan, may be further modified with a script for generating a database ([0027] In step 206, responsive to user inputs (e.g., from developer 102), application director 106 may optionally modify deployment plan 128 to insert one or more custom tasks to be executed between tasks of deployment plan 128. [0024] task may be a script [0046] In another example, the user may specify an SQL script (identified as "init_db_ script" that is initialize the database. [Fig. 2] modified deployment plan occurs after deployment plan generated).
Therefore, for these reasons, Winterfeldt sufficiently teaches “the content repository being instantiated outside of the environment template being built (i.e. database instantiated ‘outside’ the deployment plan generation; already built deployment plan is modified ‘outside’ the database instantiation inclusion).”
Regarding argument 7 of Appellant. 
Appellant states: “Claim 21 (i.e. 26) recites, in part, that “the environment template configuration comprises an identifier of the blueprint to be used in connection with building the environment template” is not taught by Winterfeldt.
Examiner states: Examiner respectfully disagrees. Winterfeldt teaches during blueprint creation, identifiers in the form of names, tags, descriptive language are provided via the following [0030] “For example, one logical template may specify a virtual machine having a guest operating system CentOS version 5.6 supporting 32-bit architecture, while another logical template may specify a virtual machine having Red Hat Enterprise Linux 6.1 supporting 64-bit architecture. In one embodiment, administrator 104 specifies a name, description, and descriptive metadata for each logical template [Fig. 4, 412]. Descriptive metadata, for example, such as non-hierarchical keywords or "tags," are used to organize listings of logical templates and enhance readability of logical templates during blueprint creation. For example, administrator 104 may tag a logical template [See Fig. 4, 412]) as a "Database Servers" tag and/or an "OS Templates" tag. Because some application components may not run on all operating systems, administrator 104 may use descriptive metadata to label operating systems installed and supported by the logical templates. Such "operating system tags" provide system compatibility metadata that may be used to later limit which application components can be added to a logical template. For example, if an administrator 104 specifies a logical template having Ubuntu OS installed, application director 106 may prevent a developer 102 from later attempting to add a software service that does not run on Ubuntu onto this logical template.” 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        
Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.